REISSUE APPLICATION – DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,572,709 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response Filed
	Applicant’s response and amendment, filed July 26, 2022, has been entered and made of record.

Previously Set Forth Rejections/Declaration under 37 C.F.R. 1.131
	All of the rejections set forth in the Office action mailed March 8, 2022 are hereby withdrawn.  Specifically, the following rejections have been overcome by amendments to the claims:
The 35 U.S.C. 112, 2nd paragraph rejection of claims 1-11, 13 and 14;
The 35 U.S.C. 112, 1st paragraph rejection of claims 1-11, 13-17 and 19-23;
The 35 U.S.C. 251 rejection of claims 1-11, 13-17 and 19-23 as failing to satisfy the original patent requirement.
The declaration under 37 C.F.R. 1.131 by Michelle Lynn Fogg, filed on July 26, 2022, is sufficient to overcome the Romie reference (U.S. Patent Application Publication No. 2011/03119841).  Thus, the following rejections are withdrawn:
The 35 U.S.C. 103 rejection of claims 1, 3-11 and 13 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315);
The 35 U.S.C. 103 rejection of claims 14, 15, 17 and 19-23 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315) and further in view of Roeder (U.S. Patent No. 3,672,371);
The 35 U.S.C. 103 rejection of claim 2 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315) and further in view of Lee et al. (U.S. Patent Application Publication No. 2007/0142807); and
The 35 U.S.C. 103 rejection of claim 16 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315) and further in view of Merriman (U.S. Patent Application Publication No. 2008/0071336).

The following new grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Patel (U.S. Patent No. 4,397,315) and McCoy (U.S. Patent No. 5,167,655).
In regard to claim 1, Angelillo teaches an absorbent pad and thermal pack for comfortable positioning within the area of recovery of an obstetrical or gynecological patient (see col. 1, lines 5-30).  The pad 8 comprises an inner sheet 110 having an outer surface 111 configured to contact the pubic area of a woman’s body where the sheet 110 and surface 111 are free of adhesives so as to be non-adhesive to tissue, skin or hair (see Fig. 1).  Figure 1 shows that inner sheet 110 is generally rectangular with a substantially constant width along its length has a transverse dimension extending between a first side 131 and a second side 132 (see also col. 1, lines 24-25).  Angelillo also teaches an absorbent sheet 210 having a top surface configured to be oriented towards the pubic area of a woman’s body and absorb bodily fluids and a bottom surface opposite the top surface (see Figs. 1 and 3).  Figures 1, 3 and 4 show that the absorbent sheet 210 is generally rectangular.  Angelillo also teaches a thermal source 310 comprising a flexible, liquid impermeable container 314 that is formed by heat sealing two sheets of a flexible plastic material (see col. 6, lines 53-60 and Fig. 3).  Figure 3 also shows that the thermal source 310 is adjacent to the absorbent sheet 210.  Contained within the container 314 is a chemical mixture 340 that undergoes a thermal reaction upon the mixing of two chemical substances (see col. 6, lines 63-68).  Substances that are suitable for causing an endothermic reaction are sodium nitrate and water (see col. 7, lines 4-5).  Angelillo also teaches adhesive means 400 on the outer surface 11 for removable affixing the pad 8 to an inside surface of an undergarment (see col. 7, lines 59-62).  Once the two chemical substances are mixed, it would have been obvious to one of ordinary skill in the art that the thermal source 310 would provide a cooling effect for a period of time of at least 15 minutes when the pad 8 is in contact with the pubic area of a woman’s body.  Angelillo also teaches an embodiment of the absorbent pad and thermal pack 408 that is generally circular thus indicating that Angelillo contemplated different shapes for the device (see Figs. 10-12 and col. 8, lines 51-64).  Although it is the examiner’s position that Angelillo discloses a device where both the outer layer and the absorbent layer are generally rectangular and the outer layer has a substantially constant width along its length, a review of the prior art reveals additional references that also teach a generally rectangular shape with a substantially constant width along the length.  Patel discloses a dressing 10 to be used after childbirth comprised of and outer sheet 16, a plurality of sheets of absorbent tissue 14 and an inner envelope 22 that that can be ruptured to produce cold (see Figs. 2-3 and col. 1, line 53 to col. 2, line 6).  Figures 1-3 of Patel show that the outer sheet 16 has a generally rectangular shape with a substantially constant width along its length and the absorbent tissue 14 is generally rectangular.  Similarly, McCoy teaches a combination absorbent pad and cold therapy pack comprised of a receptacle 14 that may be sewn or otherwise attached to the inner side 10 of a panty 2 where the receptacle 14 encloses an absorbent pad 22 and a cold pack 18 (see Figs. 1 and 2 and col. 2, lines 43).  Figure 1 shows that the receptacle 14 is generally rectangular with a substantially constant width along its length and the absorbent pad 22 is generally rectangular.  Patel and McCoy thus show that the art is well aware of dressings/bandages having both absorbent layers and cooling layers (and specifically designed for use after childbirth) where the outer layer is generally rectangular and has a substantially constant width along its length and the absorbent layer is generally rectangular.  In addition, as is noted above, Angelillo clearly contemplates different shapes for his device.  Accordingly, different shapes of a dressing/bandage that is to be used after childbirth to both catch fluids and provide cooling therapy is recognized by the art.   In addition, it is well settled that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to form the device of Angelillo in a rectangular shape, in the manner taught by both Patel and McCoy.  
  In regard to claim 3, Angelillo is silent as to the cross sectional thickness of the absorbent sheet 210 and the cross section thickness of the thermal source 310 although Figure 3 makes it clear that the thermal source 310 is thicker than the absorbent sheet 210.  However, it would have been obvious for one of ordinary skill in the art the make the thickness of the absorbent sheet 210 in the range of about 1/16 inch to ½ inch and the thickness of the thermal source 310 in the range of about 1/8 inch to about ¾ inch as these dimensions are typical and reasonable dimensions for the components of a sanitary napkin, particularly one designed for obstetrical use (i.e., greater absorbency and cooling are required).  Furthermore, it is well settled that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  In regard to claim 4, Figure 3 shows that a portion of the liquid impermeable container 314 is interposed between the thermal source 310 and the absorbent sheet 210.  In regard to claim 5, Angelillo teaches that the inner sheet 110 is formed from a liquid permeable material and has an interior surface adjacent to the top surface of the absorbent sheet 210 and an exterior surface that is free of adhesives (see Fig. 3).  In regard to claim 6, Angelillo teaches that inner sheet 110 is formed from a flexible liquid permeable material such as nylon, which is a woven material (see col. 6, lines 10-13).  
In regard to claim 9, Angelillo is silent as to the length and width of the pad 8.  However, it is well settled that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, supra.  Accordingly, it would have been an obvious matter of design choice to make the pad 8 of Angelillo with a length in a range of about 4 inches to about 12 inches and a width in a range of about 1 inch to about 4 inches so as to cover a vulva and perineum of a woman’s body.  In regard to claim 10, Angelillo teaches that the chemical mixture 340 can produce an exothermic reaction (see col. 7, lines 1-6) which is listed as an art recognized equivalent to a microwaveable material at col. 6, lines 57-60 of U.S. Patent No. 9,572,709.   In regard to claims 11 and 13, inherent in the use of the device of Angelillo would be the method steps of obtaining the pad 8, causing the thermal source 310 become cold or hot and placing the pad adjacent the pubic region of the woman’s body where the inner surface 110 does not adhere to the skin of hair.  

Claims 14, 15, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Patel (U.S. Patent No. 4,397,315) and McCoy (U.S. Patent No. 5,167,655), as set forth above, and further in view of Roeder (U.S. Patent No. 3,672,371).  
In regard to claims 14, 15 and 19, see the above rejection for claim 1.  With further respect to claims 14, 15 and 19 and in regard to claims 7, 8, 22 and 23, Figure 3 of Angelillo shows that inner sheet 10 forms a first side of an enclosure and outer sheet 10 forms a second side of the enclosure where the enclosure holds together the absorbent sheet 210 and the thermal source 310.  Figure 3 also shows that thermal source 310 has a surface adjacent to and in contact with the absorbent sheet 210.  Figure 3 also shows that adhesive means 400 are adjacent to the outer sheet 10 and Figures 3 and 4 show that the adhesive means 400 do not extend beyond the left and right sides of the inner surface 110.  Angelillo is silent as to a removable backing layer initially covering the adhesive means 400.  However, Roeder teaches a feminine pad with a protective sheet 17 that covers two strips of adhesive 16 and 17 (see Fig. 1).  Roeder also depicts different configurations of adhesives, as shown in Figures 2 and 4-6., where the adhesive extends along a majority of the length of the pad and a portion of the liquid absorbent layer 14 extends beyond the strip of adhesive material.   In none of the configurations shown by Roeder does the adhesive extend beyond the left and right sides of the outer surface of the device.  Roeder thus demonstrates that removable backing layers over the adhesive on a feminine pad are well known in the art and that different configurations of adhesive (pads, strips, etc.) that do not extend beyond the right and left sides of the outer surface of the pad and where the absorbent layer extends beyond the strip of adhesive material are well known in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the adhesive means 400 of Angelillo with the protective sheet 17 of Roeder to protect the adhesive prior to use and it would have been obvious to provide the adhesive means 400 of Angelillo in different configurations, including where a portion of the absorbent layer extends beyond the strip of adhesive material and the adhesive material extends a majority of the length of the pad.  As shown by Roeder, such variations in shape, placement and size of the adhesive are made to ensure that the pad adheres firmly to the user’s undergarments.  
In regard to claim 21, see col. 5, lines 60-62 of Angelillo.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Patel (U.S. Patent No. 4,397,315) and McCoy (U.S. Patent No. 5,167,655), as set forth above, and further in view of Lee et al. (U.S. Patent Application Publication No. 2007/0142807).  
In regard to claim 2, Angelillo teaches that absorbent sheet 210 is formed from a liquid absorbent material (see col. 6, lines 27-30).  However, Lee et al. teach a similar feminine cooling pad with absorbent cores 12 and 15 that can be any material that absorbs bodily secretions such as natural fibers, which broadly includes cotton (see para. 0057).  Furthermore, it is well settled that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to fabricate the absorbent sheet 210 of Angelillo from cotton, in the manner disclosed by Lee et al.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Patel (U.S. Patent No. 4,397,315) and McCoy (U.S. Patent No. 5,167,655), as set forth above, and further in view of Merriman (U.S. Patent Application Publication No. 2008/0071336).
In regard to claim 16, Angelillo is silent as to a cooling layer comprising a gel material.  However, Merriman teaches a therapeutic hygiene article 10 comprised of a pouch 12 with a cooling pack 14 that’s a gel type that can be refrigerated (see para. 0021).  McCoy also discloses that the cold pack 18 may be any type of conventional pre-cooled gel or the like (see col. 3, lines 26-31).  Merriman and McCoy thus disclose an art-recognized alternate type of cooling layer to a two-part chemical composition.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to utilize the gel cooling pack 14 of Merriman or the gel cold pack 18 of McCoy as the cooling layer in the device of Angelillo.  



Response to Arguments
Applicant’s arguments with respect to the claim(s) (regarding the rejections based upon prior art) have been considered but are not persuasive.  It is noted that applicant discusses the declaration of Michelle Lynn Fogg (the Fogg Declaration) that was filed on March 28, 2021.  As noted above, Romie has been removed as an applied reference.  
Applicant argues that Angelillo only teaches that the thermal pack 310 is generally rectangular and not the enclosure and the liquid absorbent sheet 210, which are “hourglass shaped” or substantially narrower in the middle region (see pages 11-12 of the 7/26/22 response).  Applicant argues that a “general hourglass shape” is not a “generally rectangular shape” (see page 13 of the 7/26/22 response).  Applicant argues that since Angelillo shows the thermal pack 310 as being “generally rectangular” and the overall device 32 (enclosure 32 and absorbent pad 210) as not generally rectangular, the examiner ignores what is plainly shown in Figures 2 and 4 of Angelillo (see page 13-14 of the 7/26/22 response).  Applicant then refers to the Fogg Declaration to argue that a liquid absorbent layer with a substantially constant width along its length provides 1) more surface area in contact with the vulva which maximizes fluid absorbency, 2) reduces leakage of fluids around the pad, 3) provides complete side-to-side coverage (reducing the wetness of the pad), 4) allows for more cooling material to be placed inside, 5) stays cold longer and 6) requires less removing or repositioning (see pages 14-15 of the 7/26/22 response).  Applicant also argues that Patel discloses a cooling center 200 that is surrounded by multiple windings of a liquid absorbent sheet 42 that is not rectangular but is a slightly flattened tube (see page 16 of the 7/26/22 response).  Applicant argues that Patel thus provides a complicated fluid absorption setup that is not a single absorbent pad of layer (see pages 16-17 of the 7/26/22 response).  Applicant further argues that Roeder fails to disclose a device that provides cooling for pain relief in addition to fluid absorption and thus there was no teaching or suggestion to modify Angelillo with Roeder (see page 17 of the 7/26/22 response).  Applicant also argues that Lee does not specify the shape of the cooling pad (see page 18 of the 7/26/22 response).  Applicant then goes on to argue that the examiner cannot rely on In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) for the proposition that a change in the shape of a prior art device is a design consideration within the skill of the art (see pages 18-19 of the 7/26/22 response).  Applicant argues that the decision of the PTAB in Ex Parte Delves et al. and the decision in In re Gal, 980 F.2d 717 (Fed. Cir. 1992) stand for the proposition that when the proposed modification in shape results in a change in function, it is not obvious design choice (see page 19 of the 7/26/22 response).  
	There is no doubt that the Fogg Declaration evidences innovation at its best: an inventor coming up with a solution for an existing problem using trial and error.  There is also no question of the veracity of the statements made in the Fogg Declaration that pertain to the particular shape of the device of the ‘709 patent being superior to a differently shaped device.  However, the heart of the issue is the claim language, specifically, the recitation of “generally rectangular with a substantially constant width along its length” in regard to the outer layer and “generally rectangular” in regard to the the liquid absorbent layer in independent claims 1, 14, 15 and 19.  
Applicant is reminded that during examination claim limitations are given their broadest reasonable interpretation (see MPEP 904.01 and 2111).  Thus, the term “generally rectangular” is interpreted to NOT require a specific rectangular shape.  Any prior art device that has an outer layer that approximates a rectangle (having sides with indentations for example) meets the claimed limitation of “generally rectangular.”  Similarly, any prior art device with an absorbent layer that, while not strictly rectangular, meets the claimed limitations.  Both “generally” and “substantially” are approximations that allow some leeway in application of the prior art.  Looking at the Figures in Angelillo, specifically Figures 2 and 4, it is the examiner’s position that Angelillo teaches a device that has both an outer layer and an absorbent layer with a “generally rectangular” shape and an outer layer that has a “substantially constant width along its lengths.”  This is buttressed by the disclosure of Angelillo at col. 1, lines 23-27 where the overall device is described as being “generally rectangular.”  Building upon this is the further disclosure in Angelillo of a circular embodiment (see Figures 10-12 of Angelillo et al.) demonstrating that Angelillo et al. contemplated different shapes for the device.  Angelillo alone is enough to meet the claimed limitations.  However, the examiner chose to combine Angelillo with Patel  and McCoy to provide further evidence of the prior art being aware of rectangular-shaped feminine cooling pads.  There is no doubt that both Patel  and McCoy teach cooling pads with outer layers and liquid absorbent layers that are both generally rectangular and, with respect to the outer layer, have a substantially constant width along its length.  With this teaching, and noting that Angelillo alone teaches different shaped of the cooling pad, it is clear that the combination of Angelillo and Patel and McCoy is a valid prior art combination.  As for the functionality of Angelillo when shaped like Patel and McCoy, it is the examiner’s opinion that a change in the shape of the device of Angelillo would not destroy its function.  Finally, it is noted that Roeder is utilizes as a teaching of a removeable backing layer on a device that is adhered to the undergarment of a woman and is thus relevant prior art.  It is immaterial that Roeder does not also teach a thermal or cooling layer.  It is also noted that Lee is utilized as a teaching of the use of cotton as an absorbent layer and the shape of the device of Lee is thus immaterial.  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:  	/JRJ/
		Jeffrey R. Jastrzab	
CRU Examiner
		GAU 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner
		Art Unit 3993
  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,572,709 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.